                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

ADAMS & BOYLE, P.C., on behalf of itself and its   )
patients; MEMPHIS CENTER FOR                       )
REPRODUCTIVE HEALTH, on behalf of itself and       )
its patients; PLANNED PARENTHOOD GREATER           )
MEMPHIS REGION, on behalf of itself and its        )
patients; and PLANNED PARENTHOOD OF                )
MIDDLE AND EAST TENNESSEE, on behalf of            )   CIVIL ACTION
itself and its patients,                           )
                                                   )   CASE NO. 3:15-cv-00705
                            Plaintiffs,            )
                                                   )   JUDGE FRIEDMAN
v.                                                 )
                                                   )   MAGISTRATE JUDGE
HERBERT H. SLATERY III, Attorney General of        )   FRENSLEY
Tennessee, in his official capacity; JOHN          )
DREYZEHNER, M.D., Commissioner of the              )
Tennessee Department of Health, in his official    )
capacity; SUBHI D. ALI, M.D., President of the     )
Tennessee Board of Medical Examiners, in his       )
official capacity; GLENN R. FUNK, District         )
Attorney General of Metropolitan Nashville and     )
Davidson County, in his official capacity; AMY     )
WEIRICH, District Attorney General of Shelby       )
County, in her official capacity; BARRY P.         )
STAUBUS, District Attorney General of Sullivan     )
County, in his official capacity; and CHARME P.    )
ALLEN, District Attorney General of Knox County,   )
in her official capacity,                          )
                                                   )
                           Defendants.             )




                          PLAINTIFFS’ PRETRIAL BRIEF




 Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 1 of 8 PageID #: 2323
                                            INTRODUCTION

       Prior to July 1, 2015, Tennessee women considering abortion were able to take all the time

they needed to think about their options. Those who made the decision to end a pregnancy were

able do so on the day of their scheduled appointment, after receiving appropriate counseling and

giving their informed consent, just as patients do for a variety of other medical procedures. Senate

Bill 1222 (hereinafter the “Act” or the “Delay Law”) supplanted this individualized medical

determination with a rigid, one-size-fits-all mandate that forces a woman to make an additional,

medically unnecessary trip to her health care provider, and then turn around, go home, and delay

her abortion by at least 48 hours—against her will and her physician’s medical judgment. The

State imposes no such mandatory delay for any other medical procedure.

       At trial, Plaintiffs will present evidence about the serious burdens imposed by the Delay

Law, burdens that far outweigh any supposed benefit conferred. The evidence will show that as a

result of the Delay Law, many women have been substantially delayed by days and even weeks,

pushing them later in pregnancy and exposing them to increased medical risks. Some women have

been prevented from obtaining a medication abortion even when it was strongly preferred; others

have been delayed beyond the first trimester or past the gestational cutoff entirely. Many have

suffered physical and emotional harms from being forced to remain pregnant after they have

decided to end the pregnancy. The Act’s burdens are especially onerous for low-income women,

victims of sexual assault or intimate partner violence, women who seek abortion due to a fetal

anomaly, and those who have to travel to reach a provider. These burdens would violate patients’

constitutional rights even if the waiting period reverted from 48- to 24-hours, as contemplated by

Section (d)(2) of the Act. Finally, Plaintiffs’ evidence will show that the Act facially discriminates

on the basis of sex and perpetuates harmful and outdated gender stereotypes.




                                     1
   Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 2 of 8 PageID #: 2324
I. Plaintiffs’ Witnesses

       Jessica Young, M.D., a board-certified OB/GYN and former Medical Director of Planned

Parenthood of Middle and East Tennessee, will present an overview of abortion methods and the

scientific literature on the safety of abortion. Dr. Young will also testify that other comparable,

outpatient gynecological procedures are performed the same day as a patient’s initial consultation.

       Evidence presented by Dr. Young, Dr. Sarah Wallett, the former Medical Director of

Planned Parenthood Greater Memphis Region and Planned Parenthood of Tennessee and North

Mississippi, and Rebecca Terrell, Executive Director of Memphis Center for Reproductive Health,

regarding counseling and informed consent practices at Tennessee health centers will show that

prior to the Act’s effective date: i) most abortion patients were certain of their decision by the time

of their initial visit; ii) every patient was able to take as much time as she needed to reach her

decision; iii) all patients received medically accurate information about the procedure, including

its risks, benefits, and alternatives; and iv) providers already ensured that patients gave voluntary,

uncoerced, and informed consent. In addition, Kenneth Goodman, Ph.D., a professor of medical

ethics, will describe the principles of medical ethics and informed consent and explain how the

Act’s requirements undermine, rather than further, these principles. Dr. Goodman’s testimony,

that mandatory delay laws subvert fundamental tenets of medical ethics and informed consent and

erode the physician-patient relationship, is unrebutted by Defendants.

       Dr. Young, Dr. Wallett, and Ms. Terrell will also describe the logistical and financial

burdens imposed on patients as a result of the Act, including transportation and childcare

difficulties, escalating costs, and loss of privacy, as well as the operational and financial burdens

imposed on health centers and staff, including scheduling difficulties, lengthier wait times, and

reduced capacity to provide timely, patient-centered care. Sheila Katz, Ph.D., a sociologist with




                                     2
   Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 3 of 8 PageID #: 2325
expertise in gender, poverty, and social policy, will testify about low-income women’s struggles

accessing health care, including transportation and other logistical challenges, financial obstacles,

and social-psychological hurdles, all of which are compounded by the Delay Law.                 Sara

McClelland, Ph.D., a researcher and professor of psychology with expertise in the impact of stigma

on women’s psychological well-being, will present evidence that the Act may increase gender-

based discrimination, trigger negative stereotypes, and create stigma.         Dr. Katz’s and Dr.

McClelland’s opinions are unrebutted.

II. The Delay Law Violates the Constitution’s Due Process and Equal Protection
    Guarantees.

   A. Plaintiffs’ evidence will show that the Delay Law unduly burdens access to abortion.

       An abortion restriction is constitutionally infirm if its “purpose or effect” is to “plac[e] a

substantial obstacle in the path of a woman seeking an abortion.” Planned Parenthood of Se. Pa.

v. Casey, 505 U.S. 833, 877 (1992). The Supreme Court recently clarified that the undue burden

standard “requires that courts consider the burdens a law imposes on abortion access together with

the benefits” it confers. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309 (2016)

(citing Casey, 505 U.S. at 887–98). This searching judicial review requires courts to consider the

record evidence and “weigh[] the asserted benefits against the burdens.” Id. at 2310.

       Defendants assert that Casey signifies the Court’s tacit approval of all waiting periods, no

matter how extreme. But even if Casey had upheld the equivalent of the Delay Law (and it did

not), that would not foreclose Plaintiffs’ challenge. Indeed, shortly after Casey was decided,

Justice Souter noted that other litigants were “free to challenge similar restrictions.” Casey, 510

U.S. 1309, 1313 (1994) (Souter, J., in chambers); see also Karlin v. Foust, 188 F.3d 446, 485 (7th

Cir. 1999) (“While a twenty-four hour waiting period . . . has been found not to impose an undue

burden on Pennsylvania women based on the circumstances of that state at the time the Court



                                     3
   Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 4 of 8 PageID #: 2326
decided Casey, a similar provision in another state[] . . . could well be found to impose an undue

burden on women in that state depending on the interplay of factors.”). The Seventh Circuit’s

recent affirmance of a preliminary injunction against Indiana’s requirement that abortion patients

undergo an ultrasound and receive certain information at least 18 hours prior to their procedure is

instructive. Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t. of Health, 896

F.3d 809 (7th Cir. 2018). Defendants argued that Casey established “a blanket stamp of approval”

on all waiting periods. Id. at 831. But as the court explained, “the burden and benefit weighing is

context-specific;” thus, “a statute valid as to one set of facts may be invalid as to another.” Id.

       Plaintiffs will present extensive evidence at trial of the harms the Delay Law imposes,

given the lengthy wait times patients are experiencing, the shortage of providers,1 the increased

medical risks for patients pushed beyond the gestational age when medication abortion is available

or beyond the gestational cutoff for a clinic, the number of abortion patients who are poor or low-

income, the burdens on those who must travel in order to receive care, and the heightened risks for

victims of domestic abuse. Courts across the country have recognized real-world burdens such as

these in striking down abortion restrictions as imposing an undue burden.2

       Finally, Plaintiffs will show that the supposed benefits of the Delay Law, if any, are far

outweighed by the burdens imposed. Under Whole Woman’s Health, courts must consider whether

credible evidence exists to show that a challenged law actually furthers the state interest asserted.


1
  While Tennessee currently has only seven abortion providers, Pennsylvania had 81 at the time of
the Casey decision. See Rachel K. Jones et al., Abortion in the United States: Incidence and Access
to Services, 2005, 40 Persp. Sexual & Reprod. Health 6, 11 Table 3 (2008), available at
https://www.guttmacher.org/sites/default/files/article_files/4000608.pdf.
2
  See, e.g., Whole Woman’s Health, 136 S. Ct. at 2313, 2318 (finding undue burden where, “in
light of the virtual absence of any health benefit,” challenged law forced patients “to travel long
distances to get abortions in crammed-to-capacity superfacilities” where they were “less likely to
get . . . individualized attention, serious conversation, and emotional support”).


                                      4
    Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 5 of 8 PageID #: 2327
136 S. Ct. at 2311. Here, no such evidence exists; moreover, Plaintiffs’ rebuttal experts, Drs.

Jeffrey Huntsinger and Antonia Biggs, will refute the notion that delay laws actually improve

women’s decision-making. Cf. Planned Parenthood of the Heartland v. Reynolds, 915 N.W.2d

206, 241 (Iowa 2018) (concluding, after conducting an “objective review of the evidence,” that

“women do not change their decision to have an abortion due to a waiting period”).

    B. Plaintiffs’ evidence will show that the Delay Law violates the Equal Protection Clause.

       Statutory classifications that treat individuals differently based on sex require close judicial

scrutiny under the Equal Protection Clause. Sessions v. Morales-Santana, 137 S. Ct. 1678, 1689

(2017); Frontiero v. Richardson, 411 U.S. 677, 682 (1973); Reed v. Reed, 404 U.S. 71, 75 (1971).

Heightened scrutiny is necessary given “the real danger that government policies . . . may be

reflective of archaic and overbroad generalizations about gender.” J.E.B. v. Alabama ex rel. T.B.,

511 U.S. 127, 135 (1994). The Supreme Court has invalidated state and federal statutes that

discriminated on the basis of sex by reinforcing gendered stereotypes about women and their role

in society.3 As Plaintiffs will show at trial, requiring women seeking abortions to first receive

certain state-mandated information and then undergo a mandatory, state-imposed delay

discriminates on the basis of sex and sends the message that women are not competent, capable

decision-makers. The Act thus violates the Equal Protection Clause by restricting women’s ability

to make autonomous, voluntary decisions concerning their reproductive lives and their medical

care, while no such restrictions are imposed on medical decision-making by men.



3
  See, e.g., United States v. Virginia, 518 U.S. 515, 541–42 (1996) (invalidating VMI’s male
admission policy where proffered justification, that women were ill-suited to the school’s
adversarial method of training, was grounded in overbroad generalizations and stereotypes);
J.E.B., 511 U.S. at 139 n.11 (invalidating Alabama’s gender-based peremptory challenges, which
were based upon “outmoded notions of the relative capabilities of men and women”); Weinberger
v. Wiesenfeld, 420 U.S. 636, 643 (1975) (invalidating federal statute that presumed “the earnings
of female wage earners do not significantly contribute to their families’ support”).


                                      5
    Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 6 of 8 PageID #: 2328
Dated: August 16, 2019

Respectfully submitted,

/s/ Jason M. Moff                                    Scott P. Tift
 Michael J. Dell*                                    David W. Garrison
Jason M. Moff*                                       Barrett Johnston Martin & Garrison, LLC
Irene Weintraub*                                     414 Union Street, Suite 900
Timur Tusiray*                                       Nashville, TN 37219
Kramer Levin Naftalis & Frankel LLP                  Tel: (615) 244-2202
1177 Avenue of the Americas                          Fax: (615) 252-3798
New York, NY 10036                                   stift@barrettjohnson.com
Tel: 212-715-9129                                    dgarrison@barrettjohnson.com
Tel: 212-715-9113
mdell@kramerlevin.com                                Thomas C. Jessee
jmoff@kramerlevin.com                                Jessee & Jessee
iweintraub@kramerlevin.com                           P.O. Box 997
ttusiray@kramerlevin.com                             Johnson City, TN 37605
                                                     Tel: (423) 928-7175
Attorneys for Plaintiffs                             jjlaw@jesseeandjessee.com

Maithreyi Ratakonda*                                 Autumn Katz*
Melissa Cohen*                                       Michelle Moriarty*
Planned Parenthood Federation of America             Hailey Flynn*
123 William St., 9th Floor                           Center for Reproductive Rights
New York, NY 10038                                   199 Water Street, 22nd Floor
Tel: (212) 261-4649                                  New York, NY 10038
Fax: (212) 247-6811                                  Tel: (917) 637-3600
mai.ratakonda@ppfa.org                               Fax: (917) 638-3666
melissa.cohen@ppfa.org                               akatz@reprorights.org
                                                     mmoriarty@reprorights.org
Attorneys for Plaintiff Planned Parenthood Greater   hflynn@reprorights.org
Memphis Region d/b/a Planned Parenthood of
Tennessee and North Mississippi                      Marc Hearron*
                                                     Center for Reproductive Rights
*Admitted pro hac vice                               1634 Eye Street, NW, Suite 600
                                                     Washington, DC 20006
                                                     Tel: (202) 524-5539
                                                     mhearron@reprorights.org

                                                     Attorneys for Adams & Boyle, P.C. and
                                                     Memphis Center for Reproductive Health




                                     6
   Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 7 of 8 PageID #: 2329
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Pretrial Brief has
been served on the following counsel of record through the Electronic Filing System on this 16th
day of August, 2019:

Steven Ashley Hart
Sue A. Sheldon
Alexander Stuart Rieger
Lindsay H. Sisco
Kathryn Baker
Matt D. Cloutier
Amber L. Seymour
Tennessee Attorney General’s Office
P.O. Box 20207
Nashville, TN 37202-0207
(615) 741-5683
Fax: (615) 532-5683
Steve.Hart@ag.tn.gov
Sue.Sheldon@ag.tn.gov
Alex.Rieger@ag.tn.gov
Lindsay.Sisco@ag.tn.gov
Kathryn.Baker@ag.tn.gov
Matt.Cloutier@ag.tn.gov
Amber.Seymour@ag.tn.gov

                                                     /s/ Jason M. Moff
                                                     Attorney for Plaintiffs




   Case 3:15-cv-00705 Document 179 Filed 08/16/19 Page 8 of 8 PageID #: 2330
